DETAILED ACTION - ALLOWANCE
Status of Application
The response filed 10/19/2021 and 11/24/2021 has been received, entered and carefully considered. The response affects the instant application accordingly:
Claim 1, 10 has been amended.
Claims 55-57 have been added.
A declaration by Allen Davidoff was submitted on 11/22/2021.
Claims 1, 3-5, 8-13, 55-57 are pending in the case.
Claims 1, 3-5, 8-13, 55-57 are present for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All grounds not addressed in the action are withdrawn or moot as a result of amendment.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Timothy Van Dyke on March 22, 2022.


The application has been amended as follows: 
In claim 1:
Line 2, delete “lysine, arginine, ornithine, or combination thereof,” and insert  --- L-arginine, ---
Line 3, delete “lysine, arginine, ornithine, or combination thereof,” and insert  --- L-arginine ---
Line 5-6, delete “lysine, arginine, ornithine, or combination thereof,” and insert  --- L-arginine ---
Line 7, delete “200” and insert  --- 200mg ---
Cancel claims 55-56.
In  claim 57:
Lines 1-2, delete “lysine, arginine, ornithine, or combination thereof,” and insert  --- L-arginine ---


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The amendments to the claims resolve the claim objection and the 112 issue of record. 
The amendments now recites the molar ratio of oxypurinol to be to lysine, arginine, or ornithine or a combination thereof; not to the previously broader organic base comprising these components wherein additional organic bases were embraced with them; therein the prior art rejections based on Stamler no longer applies as 
The Davidoff declaration addresses that oxypurinol has only about 30% of the bioavailability of allopurinol and has limited utility as it has a non-linear absorption. The declaration provides data showing that the L-arginine dramatically increases the solubility of oxypurinol at a 1:1 molar ratio (equimolar ratio) not only at the start of testing but also over time in Table 1 (about 8-fold increase over oxypurinol alone and over 30hrs). The declaration also shows a dramatic increase of oxypurinol solubility at 1:3 molar ratio with L-arginine (about 10-fold) and 1:10  molar ratio with L-arginine (about 20 fold, Table 4) which substantially increases oxypurinol bioavailability in a dose dependent manner with the L-arginine allowing for higher loading and effective doses with smaller volumes in compositions which is unexpected and supports for the claimed molar ratio range of about 1:1 to 1:10 for oxypurinol to L-arginine. 
The instant claims as amended above are now commensurate in scope with this unexpected showing overcoming the remaining prior art rejections of record, and are free of the prior art.

Conclusion
Claims 1, 3-5, 8-13, 57 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI GEORGIANA HUANG whose telephone number is (571)272-9073. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GIGI G HUANG/Primary Examiner, Art Unit 1613